Case 9:19-mj-08320-WM Document 2-1 Entered on FLSD Docket 08/26/2019 Page 1 of 1




                        CERTIFICATE OF GOOD STANDING


  UNITED STATES OF AMERICA                              )
                                                        ) ss.
  NORTHERN DISTRICT OF GEORGIA                          )



                 l, James N. Hatten, Clerk of the United States District   Courtforthe Northern District

  of Georgia,

                 DO HEREBY CERTIFY that AIVIANDA R CLARK PALMER, State Bar No. 130608,

  was duly admitted to practice in said Court on August 24, 2009, and is in good standing as           a

  member of the bar of said Court.

                              Dated at Atlanta, Georgia, this 23 day of August, 2019.


                                                JAMES N. HATTEN
                                                CLERK OF COURT



                                                 By:
